Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about September 30, 2004, terminating respondent’s parental rights to the subject child upon findings of permanent neglect and of respondent’s violation of the terms of a suspended judgment, and transferring custody and guardianship of the child to petitioner agency and the Commis*472sioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The suspended judgment was properly revoked based on respondent’s admission that she used drugs in violation of the core term of the suspended judgment (see Matter of David J., 260 AD2d 279 [1999]). We reject respondent’s argument that this relapse does not evince a material lack of compliance with the suspended judgment. A preponderance of the evidence also shows it is in the child’s best interests to be adopted by his foster parents with whom the child has lived for virtually his entire life (see Matter of Shaka Efion C., 207 AD2d 740 [1994]). Concur—Mazzarelli, J.P., Andrias, Buckley, Sweeny and McGuire, JJ.